UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 CHEYENNE JOSEPH DONES,

                   Plaintiff,                                   15-cv-5332 (ARR) (RML)

                   v.
                                                                Opinion & Order
 UNITED STATES OF AMERICA,

                   Defendant.


ROSS, United States District Judge:


       Plaintiff Cheyenne Joseph Dones (“plaintiff”) brings this action against the United States

of America (“defendant”) to recover damages for personal injuries sustained in a motor-vehicle

accident. On August 5, 2014, a United States Postal Service (“USPS”) truck, driven by USPS

employee Robert C. Bennett, struck plaintiff’s vehicle from behind. Plaintiff is seeking a

summary-judgment determination finding defendant liable, on the grounds that a rear-end

collision creates a prima facie showing of negligence. Because there are factual disputes bearing

on defendant’s liability, plaintiff’s motion for summary judgment is denied.


                                        BACKGROUND


  I.   Factual Background

           A. Undisputed Facts

       On the morning of August 5, 2014, Bennett’s USPS truck and plaintiff’s 2008 Acura TL

were traveling eastbound on Northern Boulevard in Queens. Def.’s 56.1 ¶¶ II.A.1–2, II.B.1–2, 5–

6, ECF No. 34. The weather was clear, traffic was moderate, and both vehicles were traveling in

the rightmost lane. Id. ¶¶ II.B.7–8. Bennett, who was directly behind plaintiff, was driving

                                                 1
approximately 20–25 miles per hour and leaving three car-lengths between his USPS truck and

plaintiff’s Acura. See Jodré Decl. Ex. D (“Bennett Dep.”), at 21:17–20, ECF No. 32-6; Def.’s

56.1 ¶ II.B.10. Plaintiff was driving at approximately the same speed and leaving a single car-

length between his vehicle and the vehicle in front of him. See Jodré Decl. Ex. C (“Dones

Dep.”), at 38:24–39:11, ECF No. 32-5; Pl.’s 56.1 ¶ II.A.5, ECF No. 32-1; Def.’s Br. 5, ECF No.

35.

           As the cars were moving, a pickup truck located two cars in front of plaintiff started

“blowing [debris] all over the road.” Def.’s 56.1 ¶ II.A.6. 1 The pieces of debris were about “five

feet” in size. See id. ¶ II.A.7. They did not hit plaintiff’s car, but in order to drive over one piece

that had fallen onto the road, plaintiff applied his brakes. See id. ¶¶ II.A.7–8. 2 Bennett saw

plaintiff’s brake lights come on and began to apply his own brakes. See Bennett Dep. 32:4–23.

About one second later, the piece of debris went over plaintiff’s car and toward Bennett’s

windshield. See id. at 31:17–32:3; see also Def.’s 56.1 ¶¶ II.B.15–17. Bennett did not see this

piece of debris until it came over plaintiff’s car. See Def.’s 56.1 ¶ II.B.17. 3 Bennett testified that

when the debris was flying toward his truck, he did not know what it was made of. See Bennett

Dep. 34:14–35:25. He claims that he simply saw “a shiny, silver-colored, box-shaped package,

about four (4) feet long by three-and-a-half (3 ½) feet wide.” Def.’s 56.1 ¶ II.B.14 (citing

Bennett’s testimony); see also Borheck Dep. 46:18–47:2 (testifying that the debris had aluminum


1
  Both parties refer to the material as “debris.” See, e.g., Def.’s 56.1 ¶ II.C.5. In plaintiff’s deposition, he calls the
debris “Sheetrock,” see, e.g., Dones Dep. 41:5–18, while Bennett testified that it was “Styrofoam,” see, e.g., Bennett
Dep. 42:6–9. Steven Borheck, a USPS employee who arrived at the scene shortly after the accident, see Def.’s 56.1
¶ II.C.1, also testified that the material was “Styrofoam.” See Jodré Decl. Ex. E (“Borheck Dep.”), at 24:8–25:2,
ECF No. 32-7. For the purposes of this opinion, I will use the term “debris.”
2
    The debate over the pressure with which plaintiff applied his brakes is discussed infra.
3
  While it is undisputed that Bennett did not see this piece of debris until it came over plaintiff’s car, see Def.’s 56.1
¶ II.B.17, Dones testified that the pickup truck was blowing debris over the road for approximately two or three
minutes before the accident, see Dones Dep. 41:19–23.

                                                             2
wrapping on one side). Bennett then looked to the left to see if he could change lanes in order to

prevent the object from hitting his truck. See Def.’s 56.1 ¶ II.B.19; Bennett Dep. 29:20–25; see

also Bennett Dep. 77:14–20 (testifying that he was “afraid” the object would “com[e] through

[his] windshield”). A few seconds later, while he was looking left, the front bumper of Bennett’s

truck collided with plaintiff’s trunk. See Def.’s 56.1 ¶¶ II.B.19, 22, 25. Bennett believes the

debris struck the front of his truck while he was looking left, about half a second before the

accident. See id. ¶¶ II.B.23–24. After the collision, Bennett stopped the truck and exited the

vehicle. See id. ¶ II.B.26. Bennett then called his supervisor at USPS, Steven Borheck, who

arrived at the scene “within 20 minutes.” Bennett Dep. 54:4–24. Borheck testified that debris

“was all over the road” and that “[t]here was a lot of it.” Borheck Dep. 23:25–24:7.

             B. Disputed Facts

                       i. The parties dispute whether plaintiff “slowed down” or “slammed on
                          his brakes” before the accident.

         Plaintiff testified that before the accident, he “slowed down a little bit”—to

approximately 15–17 miles per hour—in order to get over the debris in the road. Dones Dep.

41:10–16, 42:18–21. Bennett, on the other hand, claims that plaintiff “slam[med] on his brakes,”

Bennett Dep. 24:21–24, and came to a “[s]udden stop,” id. at 25:6–12. 4 The parties agree that a

few seconds passed between when plaintiff pressed his brakes and the collision occurred. See

Dones Dep. 43:23–44:6 (testifying that two seconds passed); Bennett Dep. 25:13–16 (testifying

that three to five seconds passed).




4
  Bennett offers somewhat ambiguous testimony, first claiming that plaintiff was stopped for three to five seconds
before the collision, see Bennett Dep. 23:5–24:17, and then stating that he never observed plaintiff’s vehicle come to
a complete stop, see id. at 75:3–19. Resolving this ambiguity in Bennett’s favor, as I must on a motion for summary
judgment, I assume Bennett’s version of events is that plaintiff stopped abruptly.

                                                          3
                       ii. The parties disagree over the impact of the debris on Bennett’s
                           actions.

          Plaintiff argues that because Bennett was already braking when he saw the debris, see

Bennett Dep. 31:17–32:23, the debris did not “interfere[] with [Bennett’s] reacting properly,”

Pl.’s Br. 7, ECF No. 32; see also id. at 9 (suggesting that Bennett should have been able to

“sufficiently stop from three car lengths away [in light of] having already seen the Plaintiff’s

vehicle begin to brake”). Bennett, however, claims that the debris prevented him from

appropriately responding. Bennett testified that because the debris caused him to look left and

attempt to change lanes, he was not applying adequate brake pressure to avoid the accident. See

Bennett Dep. 72:15–73:16, 76:2–77:20.

    II.   Procedural Background

          On September 16, 2015, plaintiff filed a complaint against the United States under the

Federal Torts Claim Act (“FTCA”). See Compl. ¶¶ 2, 5, ECF No. 1. 5 Plaintiff alleges that

Bennett negligently operated a USPS truck, causing the motor-vehicle accident that resulted in

plaintiff’s injuries. See Compl. ¶¶ 11–14. On October 10, 2018, plaintiff moved for summary

judgment against defendant on the issue of liability. See Pl.’s Br. 1–2. Defendant opposes this

motion. See Def.’s Br. 1–2. Because disputes of material fact preclude a finding of negligence,

plaintiff’s motion for summary judgment is denied.




5
  The FTCA allows plaintiffs to recover “for . . . personal injury . . . caused by the negligent . . . act or omission of
any employee of the Government while acting within the scope of his office or employment, under circumstances
where the United States, if a private person, would be liable to the claimant in accordance with the law of the place
where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). Because the accident in this case occurred in New
York, New York tort law applies. See Hyacinthe v. United States, No. 05-cv-1363 (KAM)(VVP), 2009 WL
4016518, at *6 (E.D.N.Y. Nov. 19, 2009). Under New York law, the owner of a vehicle is generally liable for the
negligence of the vehicle’s operator. See id. Since plaintiff “operated the truck as an employee of the USPS, which
is an instrumentality of defendant United States,” the United States is liable for Bennett’s negligence. Id. at *7.


                                                            4
                                   STANDARD OF REVIEW

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The function of the court is not to resolve disputed factual issues but to determine

whether there is a genuine issue to be tried. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986). “While genuineness runs to whether disputed factual issues can reasonably be resolved in

favor of either party, materiality runs to whether the dispute matters, i.e., whether it concerns

facts that can affect the outcome under the applicable substantive law.” McPherson v. Coombe,

174 F.3d 276, 280 (2d Cir. 1999) (internal quotation marks and ellipses omitted) (quoting

Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

       The moving party carries the burden of proving that there is no genuine dispute

respecting any material fact and “may obtain summary judgment by showing that little or no

evidence may be found in support of the nonmoving party’s case.” Gallo v. Prudential

Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1223–24 (2d Cir. 1994). Once this burden is met,

in order to avoid the entry of summary judgment, the nonmoving party “must come forward with

specific facts showing that there is a genuine issue for trial.” LaBounty v. Coughlin, 137 F.3d 68,

73 (2d Cir. 1998) (citing Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525–26 (2d Cir.

1994)). In reviewing the record before it, “the court is required to resolve all ambiguities and

draw all permissible factual inferences in favor of the party against whom summary judgment is

sought.” McLee v. Chrysler Corp., 109 F.3d 130, 134 (2d Cir. 1997).




                                                  5
                                          DISCUSSION

  I.   The dispute over plaintiff’s deceleration weighs against summary judgment.

       Under New York law, “[a] rear-end collision with a stopped or stopping vehicle

establishes a prima facie case of negligence on the part of the operator of the rear vehicle.”

Muffaletto v. Sabol, No. 15-CV-5967 (PKC), 2017 WL 4271437, at *3 (E.D.N.Y. Sept. 25,

2017) (alteration in original) (quoting Nikolic v. City-Wide Sewer & Drain Serv. Corp., 53

N.Y.S.3d 684, 685 (App. Div. 2017)). The rear driver, however, can rebut this presumption of

liability by providing a “nonnegligent explanation for the [rear-end] collision.” Id. (quoting

Nikolic, 53 N.Y.S.3d at 685). New York courts are split on whether the “sudden stop” of the

vehicle ahead qualifies as a “nonnegligent” explanation. See, e.g., Hyacinthe, 2009 WL 4016518,

at *7 (“Courts have held non-negligent explanations to include . . . the sudden stop of the vehicle

ahead.” (quoting Luizzi v. Pro Transp. Inc., No. 02 CV 5388(CLP), 2009 WL 252076, at *4

(E.D.N.Y. Feb. 2, 2009)); Momchilov v. Chaduhry, No. 04-CV-3159 (KAM), 2006 WL

1307978, at *2 n.4 (E.D.N.Y. May 11, 2006) (“While the Court is aware that a number of New

York courts have held that a driver of the lead vehicle stopping short is insufficient to rebut the

presumption of negligence arising from a rear-end collision, other New York courts have ruled

that a vehicle’s driver may be found negligent for making a sudden stop.” (citations omitted)

(citing cases)); Cross v. Welcome, No. 158732/2013, 2016 WL 4522064, at *3 (N.Y. Sup. Ct.

Aug. 29, 2016) (“[T]he vast majority of cases in the Appellate Division, First Department hold

that a sudden stop, standing alone, is insufficient to rebut the presumption of negligence.” (citing

cases)). Here, the parties contest whether plaintiff stopped suddenly before the accident. See

Def.’s 56.1 ¶ II.A.8. While I do find that this dispute weighs against summary judgment, I




                                                  6
decline to weigh in on whether a sudden stop, standing alone, is material, because the potential

application of the emergency doctrine provides a clear basis for denying summary judgment.

 II.   The potential application of the emergency doctrine precludes summary judgment.

       “Under New York law, when an individual is confronted by a sudden emergency that he

or she has not caused, that person is not held to the same accuracy of judgment or degree of care

that would be required under ordinary circumstances.” Covey v. Simonton, 481 F. Supp. 2d 224,

233 (E.D.N.Y. 2007) (citing Rivera v. N.Y.C. Transit Auth., 569 N.E.2d 432, 434 (N.Y. 1991)).

The New York Court of Appeals has held that this emergency doctrine applies to cases involving

motor-vehicle accidents. Id. (citing Caristo v. Sanzone, 750 N.E.2d 36 (N.Y. 2001)). The

application of the emergency doctrine bars a finding of driver negligence when (1) the driver

“was faced with a sudden and unexpected situation which left him little to no time for

deliberation; and (2) . . . [the driver] acted as a reasonable and prudent person would once he was

in that situation.” Harders v. Estate of Tran, No. 1:09–CV–00032 (LEK/RFT), 2010 WL

5168795, at *8 (N.D.N.Y. Dec. 14, 2010) (citing Barber v. Young, 656 N.Y.S.2d 529, 530–31

(App. Div. 1997)). Examples of “sudden and unexpected” circumstances include “the presence

of [a] mattress in [a] roadway,” Covey, 481 F. Supp. 2d at 233–34, “a sudden and temporary

whiteout” from snow blowing across the road, Barnes v. Dellapenta, 974 N.Y.S.2d 707, 708

(App. Div. 2013), and “suddenly [being] cut off . . . by another vehicle, which did not have the

right-of-way,” Maisonet v. Roman, 30 N.Y.S.3d 24, 25 (App. Div.), appeal dismissed, 54 N.E.3d

1166 (N.Y. 2016).

       Construing the facts in the light most favorable to Bennett, the first element of the

emergency doctrine is satisfied. Like the mattress, snow, and vehicle, the piece of debris was

unexpected material that suddenly entered the driver’s line of sight. The second element of the



                                                 7
emergency doctrine—the reasonableness of the driver’s reaction—is rarely resolved on a motion

for summary judgment. See Maisonet, 30 N.Y.S.3d at 27 (“[E]xcept in the most egregious

circumstances, an evaluation of the reasonableness of a defendant driver’s reaction to an

emergency is normally left to the trier of fact.”); see also Covey, 481 F. Supp. 2d at 234 (holding

that “the reasonableness of [defendant’s] action in response to the emergency presented by the

mattress in the road is an issue that cannot be decided on summary judgment”). Here, the

question of whether Bennett acted reasonably by turning his head and failing to apply sufficient

brake pressure depends on, inter alia, whether Bennett should have known the debris was a soft

substance, whether plaintiff stopped abruptly, and whether Bennett had adequate notice from

plaintiff’s brake lights to avoid the accident regardless of the debris. Because a jury could resolve

these factual disputes in Bennett’s favor and conclude that he responded reasonably, summary

judgment for plaintiff on the issues of negligence and liability is improper. 6

                                                CONCLUSION

         For the reasons stated in this opinion, the record does not demonstrate that defendant is

liable as a matter of law. Accordingly, plaintiff’s motion for summary judgment is denied.



SO ORDERED.

                                                               _________/s/______________
                                                               Allyne R. Ross
                                                               United States District Judge
    Dated:        January 25, 2019
                  Brooklyn, New York


6
  Plaintiff’s argument that the emergency doctrine does not apply because Bennett “should reasonably have
anticipated and been prepared to deal with the situation with which [he] was confronted,” Pl.’s Br. 8 (quoting
Krynski v. Chase, 707 F. Supp. 2d 318, 325 (E.D.N.Y. 2009) (alteration in original)), is unavailing. In Krynski, the
court found the emergency doctrine inapplicable because the alleged emergency—“a potential lane-change by a[]
. . . third party vehicle”—was not an emergency but rather “an entirely commonplace occurrence” that should be
“anticipated and dealt with safely by a professional driver.” Krynski, 707 F. Supp. 2d at 325–26. Because a piece of
debris flying at one’s car is far from a commonplace occurrence, the reasoning of Krynski does not apply.

                                                         8
